Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 07/25/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
3. Claim 1-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caudill et al (US 6107811 A). 

    PNG
    media_image1.png
    321
    358
    media_image1.png
    Greyscale
Regarding independent claim 1,  Caudill et al (US 6107811 A) teaches, A system for measuring cathodic protection potential of a structure (figure 1, pipe 10), the system comprising: a connection assembly (element 24, figure 1); a first test coupon (element 18, figure 1) electrically configured with the connection assembly and in close proximity to the structure; at least one reference cell (element 20, figure 1) electrically configured with the connection 
    PNG
    media_image2.png
    485
    314
    media_image2.png
    Greyscale
et al further teaches, a first resistor configured with the connection assembly and placeable in series between the first test coupon and the structure; wherein the first resistor is placed in series between the first test coupon and the structure and a voltage potential is measured between the first test coupon and the at least one reference cell (figure 2, FIG. 2 is a block diagram illustrating the basic components of the coupon monitoring circuit of the present invention. The voltage detector circuit 32 has its voltage detecting input connected between the terminal 34, which is connected to the reference electrode 20, and the terminal 36, which is connected to the coupon 18, lines 64, column 3 – line 2, column 4). The monitoring circuit also has a zero resistance current detector circuit 40 series connected to a current interrupter switch 42. The series current detector circuit 
    PNG
    media_image3.png
    817
    1554
    media_image3.png
    Greyscale
40 and interrupter switch 42 are connected between the coupon terminal 36 and the terminal 44 connected to the pipe. A single pole, triple throw, mode switch 46 is interposed in the series connection between the pipe terminal 44 and the coupon terminal 36. It is positioned at position 1 for normal monitoring operation. Position 2 represents an inoperative state of the coupon monitoring circuit which maintains the pipe-coupon connection and cathodic protection of the coupon. In position 2 the pipe and coupon are maintained at the same potential by conduction through the circuit 
    PNG
    media_image4.png
    915
    752
    media_image4.png
    Greyscale
through a low pass, active filter 54 to the sample and hold circuit 38. The mode selection switch 46 is connected from the coupon terminal 36 through the interrupter switch 42 and through the current detector circuit 40 to the pipe. The output from the current detector circuit 40 is similarly applied through a low pass filter 56 to the sample and hold circuit 48. Each of the low pass filter circuits 52, 54 and 56 is an analog active filter having a pass band with a cut off at substantially 10 Hz. The pass band could also extend alternatively to other similar low frequencies, such as 5 Hz or 1 Hz. The low pass filter eliminates the effects of periodic AC variations generated by the cathodic protection system and stray currents (lines 9 - 24, column 5). The current interrupter switch 42 comprises three pi-configured switches. These switches are a bridging switch U5b and switches U5a and U5c which are legs of the pi configured switches. The current detector circuit 40 includes an op amp U1b having its non-inverting input connected through common and ground to the pipe terminal 44 and its inverting input connected through the interrupter switch 42 and the mode selector switch 46 to the coupon terminal 36. The op amp U1b provides a high input impedance first amplifier stage having an output driving a second power amplifier stage 58, comprising transistors Q1 and Q2. The current output of the power 
    PNG
    media_image5.png
    1102
    694
    media_image5.png
    Greyscale
amplifier 58 flows through a current sensing resistor R1 so that the output current of the power amplifier 58 flows through both R1 and switch U5b to the coupon terminal 36 (lines 25 - 39, column 5). Therefore, the voltage difference between the coupon and pipe is applied to the inputs of the operational amplifier U1b. A continuous current path exist from the coupon through switch U5b, resistor R1, the power amplifier circuit 58, and the power supply for the power amplifier circuit 58 to the pipe. That power supply is illustrated in FIG. 4, and its filter capacitors are illustrated in FIG. 5. As known to those skilled in the art, the operational amplifier U1b has a very high gain and has essentially zero voltage difference between its inverting and non-inverting inputs. Consequently, the current detecting circuit 40, when connected by interrupting switch 42 between the coupon and the pipe, operates as a negative feedback control system in which the power amplifier 58 and its power supply drive sufficient current between the coupon and pipe to maintain the pipe/coupon voltage, which is applied to the inputs to differential amplifier U1b, at essentially zero volts. Since the coupon/pipe voltage is maintained at zero regardless of the current through it, the current detector circuit 40 provides an apparent zero resistance short circuit between the coupon and pipe, with the current through R1 being the coupon-pipe current. The voltage across the resistor R1 is directly proportional to the coupon-pipe current through resistor R1. That voltage is applied 

Regarding dependent claim 2, Caudill et al (US 6107811 A) teaches the system of claim 1. 
Caudill et al further teaches, wherein the first test coupon (element 18, figure 1) is electrically configured at a first terminal on the connection assembly (element 24, figure 1, lines 34-54, column 1), the at least one reference cell (element 20, figure 1, lines 34-54, column 1) is electrically configured at a second terminal on the connection assembly, and the structure (pipe 10, figure 1, lines 34-54, column 1) is electrically configured at a third terminal on the connection assembly (lines 34-54, column 1, coupon 18, reference electrode 20, pipe 10, connected to element 24, in figure 1).

Regarding dependent claim 3, Caudill et al (US 6107811 A) teaches the system of claim 2.
Caudill et al further teaches, wherein the first resistor is configured in series between the first terminal and the third terminal along a first electrical path (figure 2, between Coupon element 36 and pipe element 44, lines 11-13, column 7).

Regarding dependent claim 4, Caudill et al (US 6107811 A) teaches the system of claim 2.
Caudill et al further teaches, a first jumper junction in series between the first terminal and the first resistor along the first electrical path. (The monitoring circuit also has a zero resistance current detector circuit 40 series connected to a current interrupter switch 42. The series current detector circuit 40 and interrupter switch 42 are connected between the coupon 

Regarding dependent claim 5, Caudill et al (US 6107811 A) teaches the system of claim 4.
Caudill et al further teaches, a first jumper used to close the first jumper junction thereby electrically connecting the first terminal with the first resistor (The monitoring circuit also has a zero resistance current detector circuit 40 series connected to a current interrupter switch 42. The series current detector circuit 40 and interrupter switch 42 are connected between the coupon terminal 36 and the terminal 44 connected to the pipe. A single pole, triple throw, mode switch 46 is interposed in the series connection between the pipe terminal 44 and the coupon terminal 36, lines 7-11, column 4).

Regarding dependent claim 6, Caudill et al (US 6107811 A) teaches the system of claim 5.
Caudill et al further teaches, the first resistor provides a potential drop between the first terminal and the third terminal. (The voltage across the resistor R1 is directly proportional to the coupon-pipe current through resistor R1, lines 60-62, column 5).

Regarding dependent claim 7, Caudill et al (US 6107811 A) teaches the system of claim 2.
Caudill et al further teaches, a second resistor configured in series between the first terminal and the third terminal along a second electrical path (Three sample and hold switches, U3a, U3b, and U3d, as well as the three switches U5a, U5b, and U5c, forming the interrupter 

Regarding dependent claim 8, Caudill et al (US 6107811 A) teaches the system of claim 7.
Caudill et al further teaches, a second jumper junction in series between the first terminal and the second resistor along the second electrical path (Three sample and hold switches, U3a, U3b, and U3d, as well as the three switches U5a, U5b, and U5c, forming the interrupter switch 42, are each connected to the micro controller 51 illustrated in FIG. 10. The micro controller cycles the states of these six switches through a sequence of six states which are periodically repeated and are illustrated in Table 1 (lines 66, column 5 - line 5, Column 6).

Regarding dependent claim 9, Caudill et al (US 6107811 A) teaches the system of claim 8.
Caudill et al further teaches, a first jumper used to close the first jumper junction thereby electrically connecting the first terminal with the second resistor (A sample and hold circuit 48 is also connected to the output of the current detector circuit 40 for sampling and storing the output of the current detector circuit 40. The current interrupter switch 42 periodically interrupts the current through the current detecting circuit 40 to permit measurement of the coupon/reference voltage, E.sub.OFF, a selected time period after the current interrupter switch 42 is opened to prevent current flow through the zero resistance current detector circuit 40 (lines 33-41, column 4); Three sample and hold switches, U3a, U3b, and U3d, as well as the three switches U5a, U5b, and U5c, forming the interrupter switch 42, are each connected to the micro 

 Regarding dependent claim 10, Caudill et al (US 6107811 A) teaches the system of claim 9.
Caudill et al further teaches, the second resistor provides a potential drop between the first terminal and the third terminal (The voltage across the resistor R1 is directly proportional to the coupon-pipe current through resistor R1, lines 60-62, column 5).


    PNG
    media_image2.png
    485
    314
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    321
    358
    media_image1.png
    Greyscale
Regarding independent claim 12,  Caudill et al (US 6107811 A) teaches, A method of measuring cathodic protection potential of a structure (figure 1, pipe 10), the method comprising: (A) providing a connection assembly (element 24, figure 1); (B) electrically configuring a first test coupon (element 18, figure 1) with the connection assembly and placing the first test coupon in close proximity to the structure (element 10, figure 1; lines 34-54, column 1); (C) electrically configuring at least one reference cell with the connection assembly and placing the at least one reference cell in close proximity to the structure (element 20, figure 1; lines 34-54, column 1); (D) providing an electrical connection between the structure and the connection assembly lines 34-54, column 1); (E) electrically configuring a first 

Regarding dependent claim 13, Caudill et al (US 6107811 A) teaches the method of claim 12.
Caudill et al further teaches, comprising in step (B): (B)(1) electrically configuring the first test coupon at a first terminal on the connection assembly (element 24, figure 1, lines 34-54, column 1); and further comprising in step (C): (C)(1): electrically configuring the at least one reference cell at a second terminal on the connection assembly (element 20, figure 1, lines 34-54, column 1); and further comprising in step (D): (D)(1) providing the electrical connection at a third terminal on the connection assembly (lines 34-54, column 1, figure 1); and further comprising in step (E); (E)(1) electrically configuring the first resistor in series between the first terminal and the third terminal along a first electrical path (figure 2, between Coupon element 36 and pipe element 44, lines 11-13, column 7).

Regarding dependent claim 14, Caudill et al (US 6107811 A) teaches the method of claim 13.
Caudill et al further teaches, comprising the step: (E)(2) electrically configuring a first jumper junction in series between the first terminal and the first resistor along the first electrical path (The monitoring circuit also has a zero resistance current detector circuit 40 series 


    PNG
    media_image6.png
    1001
    630
    media_image6.png
    Greyscale
Regarding dependent claim 15, Caudill et al (US 6107811 A) teaches the method of claim 14.
Caudill et al further teaches, comprising the step: (E)(3) using a first jumper to dose the first jumper junction thereby electrically connecting the first terminal to the first resistor (The monitoring circuit also has a zero resistance current detector circuit 40 series connected to a current interrupter switch 42. The series current detector circuit 40 and interrupter switch 42 are connected between the coupon terminal 36 and the terminal 44 connected to the pipe. A single pole, triple throw, mode switch 46 is interposed in the series connection between the pipe terminal 44 and the coupon terminal 36, lines 7-11, column 4).

Regarding dependent claim 16, Caudill et al (US 6107811 A) teaches the method of claim 15.


Regarding dependent claim 17, Caudill et al (US 6107811 A) teaches the method of claim 13.
Caudill et al further teaches, comprising the step: (E)(4) electrically configuring a second resistor in series between the first terminal and the third terminal along a second electrical path.
Caudill et al further teaches, the second resistor provides a potential drop between the first terminal and the third terminal (The voltage across the resistor R1 is directly proportional to the coupon-pipe current through resistor R1, lines 60-62, column 5).

Regarding dependent claim 18, Caudill et al (US 6107811 A) teaches the method of claim 17.
Caudill et al further teaches comprising the step: (E)(5) electrically configuring a second jumper junction in series between the first terminal and the second resistor along the second electrical path (Three sample and hold switches, U3a, U3b, and U3d, as well as the three switches U5a, U5b, and U5c, forming the interrupter switch 42, are each connected to the micro controller 51 illustrated in FIG. 10. The micro controller cycles the states of these six switches through a sequence of six states which are periodically repeated and are illustrated in Table 1 (lines 66, column 5 -  line 5, Column 6).
Regarding dependent claim 19, Caudill et al (US 6107811 A) teaches the method of claim 18.
Caudill et al further teaches, comprising the step: (E)(6) using a second jumper to close the second jumper junction thereby electrically connecting the first terminal with the second resistor (Three sample and hold switches, U3a, U3b, and U3d, as well as the three switches U5a, U5b, and U5c, forming the interrupter switch 42, are each connected to the micro controller 51 illustrated in FIG. 10. The micro controller cycles the states of these six switches through a sequence of six states which are periodically repeated and are illustrated in Table 1 (lines 66, column 5 - line 5, Column 6).

Regarding dependent claim 20, Caudill et al (US 6107811 A) teaches the method of claim 19.
Caudill et al further teaches, wherein the second resistor provides a potential drop between the first terminal and the third terminal (The voltage across the resistor R1 is directly proportional to the coupon-pipe current through resistor R1, lines 60-62, column 5).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
4. Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caudill et al (US 6107811 A).
Regarding dependent claim 11, Caudill et al (US 6107811 A) teaches the system of claim 2.
Caudill et al further teaches, a test coupon configured with the connection assembly at a fourth terminal on the connection assembly, a third resistor configured in series between the third terminal and the fourth terminal, a second jumper junction configured in series between fourth terminal and the third resistor, and a second jumper used to close the second jumper junction thereby electrically connecting the fourth terminal to the third resistor (lines 42 column 4 – line 64, column 4).
Caudill doesn’t explicitly teach a second test coupon. Caudill et al discloses the claimed invention except for a second test coupon. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second test coupon, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858
/JERMELE M HOLLINGTON/
Primary Examiner Art unit 2858